Citation Nr: 1635249	
Decision Date: 09/08/16    Archive Date: 09/20/16

DOCKET NO.  15-02 964	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as due to inservice herbicide exposure.

2.  Entitlement to service connection for diabetes mellitus, type II, to include as due to inservice herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Barone, Counsel



INTRODUCTION

The Veteran served on active duty from February 1969 to December 1972, followed by service in the Navy Reserve.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision entered in September 2013 by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston Salem, North Carolina, denying service connection for a heart disorder and diabetes mellitus, type II, and an increased rating for posttraumatic stress disorder (PTSD).  In his notice of disagreement, the Veteran, in pertinent part, limited his appeal of the heart or cardiovascular disorder issue to consideration of whether service connection is warranted for hypertension.  The RO addressed the hypertension claim on the merits, as opposed to determining whether new and material evidence had been received to reopen a claim that had previously been denied in an April 2006 RO rating decision.  Notice is taken that the Veteran had submitted a notice of disagreement in May 2006, but no statement of the case is shown to have been subsequently prepared and furnished to the Veteran.  As such, the Board, like the RO, herein addresses that matter as an original claim.

This case was previously before the Board in August 2015, when the Board denied the claim for an increased rating for PTSD (resolving that matter, which is thus no longer on appeal) and remanding the diabetes and hypertension service connection issues for additional development.  The Board is satisfied that there has been substantial compliance with the remand directives (the claims-file currently contains additional pertinent service records as well as adequate evidence and research reports concerning the question of whether the Veteran served in-country in the Republic of Vietnam), and the Board may proceed with review.  Stegall v. West, 11 Vet. App. 268 (1998).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).



FINDINGS OF FACT

1.  The Veteran is not shown to have been exposed to tactical herbicide agents during his military service, including during his service aboard the USS Dewey (DLG-14) near the shores of the Republic of Vietnam during the Vietnam war.

2.  Type II diabetes mellitus was not present during the Veteran's service, did not manifest to a severity of at least 10 percent disabling within one year of separation from service, and did not develop as a result of any incident during service.

3.  Hypertension was not present during the Veteran's service, did not manifest to a severity of at least 10 percent disabling within one year of separation from service, and did not develop as a result of any incident during service.


CONCLUSIONS OF LAW

1.  Type II diabetes mellitus was not incurred or aggravated in service, and may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2015).

2.  Hypertension was not incurred or aggravated in service, and may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Veteran seeks service connection for diabetes mellitus and for hypertension, to include as due to exposure to herbicides.

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

For chronic diseases listed in 38 C.F.R. § 3.309(a), including diabetes mellitus and hypertension, the linkage element of service connection may also be established by demonstrating continuity of symptoms since service.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed.Cir.2013).  (If a chronic disability is clearly diagnosed beyond legitimate question during service, subsequent  manifestations of the same chronic disability are service connected without further requirement of a showing of nexus, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed.Cir.2013).)

38 C.F.R. § 3.307(a)(3) provides for presumptive service connection for chronic diseases that become manifest to a degree of 10 percent or more within 1 year from the date of separation from service.  This presumption requires that the Veteran must have served 90 days or more during a war period or after December 31, 1946.  The requirement of 90 days' service means active, continuous service within or extending into or beyond a war period, or which began before and extended beyond December 31, 1946, or began after that date.  38 C.F.R. § 3.307(a)(1).

Certain diseases associated with exposure to certain herbicide agents used in support of military operations in the Republic of Vietnam during the Vietnam era will be presumed to have been incurred in service.  38 U.S.C.A. § 1116(a)(1); 38 C.F.R. § 3.307(a)(6).  The presumption requires exposure to an herbicide agent and manifestation of the disease to a degree of 10 percent or more within the time period specified for each disease.  38 C.F.R. § 3.307(a)(6)(ii).  The diseases for which service connection may be presumed to be due to an association with herbicide agents include type II diabetes.  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. § 3.309(e).  Hypertension is not listed as a disease associated with herbicide exposure for purposes of the presumption.  See 38 U.S.C.A. § 1116(a)(2); 38 C.F.R. § 3.309(e).  Any period of service is sufficient for the purposes of establishing presumptive service connection of a specified disease under the conditions listed in 38 C.F.R. § 3.309(e).  Even where the criteria for service connection under the provisions of 38 C.F.R. § 3.309(e) are not met, a veteran is not precluded from establishing entitlement to service connection by proof of direct causation.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

VA defines hypertension as diastolic blood pressure predominantly 90mm or greater, confirmed by readings taken two or more times on at least three different days.  Isolated systolic hypertension means that the systolic blood pressure is predominantly 160mm. or greater with a diastolic blood pressure of less than 90mm.  38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1).

The Veteran contends that his diabetes mellitus and his hypertension are due to exposure to herbicides that he believes he experienced during his service aboard the USS Dewey near to the shores of the Republic of Vietnam.

To determine whether the Veteran is entitled to the presumption of exposure to tactical herbicide agents, the Board must determine whether the Veteran "served in the Republic of Vietnam" as contemplated by the presumption under 38 C.F.R. § 3.307(a)(6)(iii).  The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) has determined that a veteran must have set foot on the land mass of Vietnam, or, have been present in the inland waterways of that country during the statutory period (so-called "brown water" naval activity) in order to be considered to have had service in the Republic of Vietnam and, in turn, presumed exposure to herbicides.  See Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008) cert. denied 129 S.Ct. 1002 (2009).

A January 2006 VA Report of Contact shows that the Veteran was contacted "to determine when he was 'in country' Vietnam," and documents that the Veteran indicated that he "never set foot in Vietnam," rather, he "was on gunline."  A March 2013 RO Claim Development Note shows that the "veteran stated he did not enter Vietnam...."  The Veteran contends, in multiple written statements including most recently in May 2016, that he was exposed to tactical herbicide agents during his service aboard the USS Dewey near to the shores of Vietnam.

The Board has reviewed the Veteran's service records in addition to official documentation of the USS Dewey's locations during the period pertinent to the Veteran's claims in this case.  The Board finds that none of the pertinent documentation suggests that the Veteran's service aboard the USS Dewey involved his presence on land in the Republic Vietnam or otherwise in a pertinent inland waterway or dock.  The Veteran's contentions are essentially consistent with this finding.  The Board finds that a February 2016 Memorandum from the Appeals Management Center (AMC) presents an accurate accounting of the most pertinent details of this evidence; the Board's discussion of the February 2016 Memorandum (below) shall incorporate a discussion of those details.

The May 2009 Department of the Army Memorandum of Record (added to the claims-file in February 2016) certifies that "the JSRRC [the U.S. Army and Joint Services Records Research Center] has found no evidence that indicates Navy or Coast Guard ships transported tactical herbicides from the U.S. to the Republic of Vietnam or that ships operating off the coast of Vietnam used, stored, tested, or transported tactical herbicides."  Additionally, "the JSRRC cannot document or verify that a shipboard Veteran was exposed to tactical herbicides based on contact with aircraft that flew over Vietnam or equipment that was used in Vietnam."  The memorandum concludes that "the JSRRC can provide no evidence to support a Veteran's claim of exposure to tactical herbicide agents while serving aboard a Navy or Coast Guard ship during the Vietnam era."

In a February 2016 Memorandum, AMC personnel determined that the factual evidence of record did not support the Veteran's contention of exposure to Agent Orange.  The memorandum detailed the steps taken and evidence used to attempt to verify the Veteran's exposure, including correspondence sent to the Veteran and requests for information from official sources.  The Memorandum notes that the Veteran's service personnel records document that "the veteran served on the USS Dewey (DLG-14) from March 1, 1971 to December 22, 1972."  The Memorandum describes that "review of the Comp Services Navy and Coast Guard Ships Associated with Service in Vietnam and Exposure to Herbicide Agents List" and "review of the The Naval History and Heritage Command website" present "no mention of ship being in inland waterways."  The Memorandum further notes the Veteran's October 2013 written statement (also of record) asserting that he was exposed to tactical herbicides during "[t]he daily spray of pesticides while the Dewey was serving as Naval Gunfire Support and as rescue destroyer for the USS American (CVA66)."  The Memorandum discusses review of documentation of the USS Dewey's movements (including a Command History obtained and added to the claims-file in January 2016) that is "thorough and extensive," and that "none of the entries indicate that the USS Dewey served in inland waterways of Vietnam."

The February 2016 Memorandum also discussed the Veteran's December 2015 submission (of record) documenting his Navy citation for "outstanding performance of duty while attached to and serving in USS Dewey (DLG 14)...."  The citation concerns the Veteran's heroic actions contributing to the rescue of pilots of a crashed aircraft from the water during an incident in September 1972.  The February 2016 Memorandum notes that "[t]he action on [the Veteran]'s part are exemplary, but this does not show service in the Republic of Vietnam, or the USS Dewey traveling in inland waterways."

The February 2016 Memorandum explains that "[t]here is no indication in any of the information gathered that the USS DEWEY (DLG-14) was ever in inland waterways, and meets none of the criteria set by [VA's Adjudication Procedures Manual, M21-1]."  The Memorandum notes that "the USS Dewey did coordinate operations in support of Vietnam, but in blue water away from shore."  The Memorandum finds: "Due to the information gathered from: The Naval and Heritage Command review of the Comp Services Navy and Coast Guard Ships Associated with Service in Vietnam and Exposure to Herbicide Agents List, and National Archives and Records Administration further development to JSRRC would be futile."

The Board concludes that the Veteran did not have service in the Republic of Vietnam qualifying for the presumption of exposure to tactical herbicide agents under 38 C.F.R. § 3.307(a)(6)(iii).  The Board has considered the Court's decision in Gray v. McDonald, 27 Vet. App. 313 (2015).  However, the evidence in this case does not reflect that the Veteran's ship, the USS Dewey, docked or anchored in Da Nang Harbor or another Vietnam harbor during the presumptive time period such that the Court's holding in Gray can change the outcome of this analysis.

The Board acknowledges that the Veteran's representative has suggested, in a July 2016 brief, that the Veteran's shipboard service off the shores of Vietnam raises questions concerning whether he may have been exposed to tactical herbicide agents through indirect means (coming into contact with items that had been exposed).  The Veteran and his representative have not provided any competent evidence demonstrating such exposure.  To the extent that the Veteran's representative asserts that the question of indirect exposure should be addressed, the Board again notes that the May 2009 Department of the Army Memorandum of Record (added to the claims-file in February 2016) certifies that "the JSRRC can provide no evidence to support a Veteran's claim of exposure to tactical herbicide agents while serving aboard a Navy or Coast Guard ship during the Vietnam era."  In light of the JSRRC's finding, and without evidence of record supporting the indirect exposure theory, the Board is unable to conclude that the Veteran was exposed to tactical herbicide agents in the manner suggested by his representative.

The Board has further considered whether service connection for diabetes mellitus or for hypertension may otherwise be warranted on a direct basis.  The Veteran does not contend, and the claims file does not suggest, that he was diagnosed with diabetes mellitus in service, within one year of separation from service, or that his diabetes may be otherwise due to his service.  As discussed below, the Veteran has suggested that he believes that his hypertension began during service, but the Veteran's prior statements of record and contemporaneous medical evidence contradict this assertion.

The Veteran's active duty military service concluded in December 1972.  Neither the medical evidence of record nor the Veteran's own contentions suggest that diabetes mellitus manifested during service or within a year following service.  The medical evidence suggests that the Veteran's diabetes mellitus was diagnosed nearly 40 years following the conclusion of his active duty service.  The Veteran's April 2012 claim for service connection confirmed that he asserts that his diabetes was "recently diagnosed."  His November 1972 service separation examination report shows that he was medically examined and found to be clinically "normal" in all pertinent respects.  A July 1999 private medical report confirms that as of that time the Veteran had "no history of ... diabetes ... that he is aware of."  Additional medical evidence further consistently shows that the Veteran's diabetes mellitus did not manifest until multiple decades after the conclusion of his active duty military service, and the Veteran does not contend otherwise.

The Veteran's March 2005 claim indicates that the Veteran began receiving medical treatment for hypertension in March 2000, but he believes that his hypertension actually began in June 1972.  However, the Veteran is not shown to be medically competent to diagnose hypertension and his service treatment records do not suggest that he was diagnosed with hypertension during service.  The Veteran's contentions do not constitute medical evidence in support of his claim.  Although lay persons are competent to provide opinions on some medical issues, the specific issues at hand (whether the Veteran developed hypertension within one year of active duty, or whether his current hypertension is related to active duty or began during active duty), fall outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011); Jandreau, 492 F.3d at 1377 n.4 (Fed. Cir. 2007).  As a result, the Veteran's assertions cannot constitute competent medical evidence in support of his claim.

Significantly, the Veteran's November 1972 service separation examination report shows that he was medically examined and found to be clinically "normal" in all pertinent respects, including specifically his heart and vascular system.  His blood pressure was tested and recorded to be 130/70 at that time, not indicative of hypertension.  A July 1987 annual medical examination during the Veteran's reserve service shows similar findings (despite noting a non-disabling defect of the heart not associated with hypertension).  The Veteran's blood pressure was tested and recorded to be 122/80 at the time, not indicative of hypertension.  Significantly, the Veteran completed a medical history questionnaire at the time in which he specifically denied having ever experienced "High or low blood pressure."  The medical findings and the Veteran's report of history in the July 1987 examination report and history questionnaire are consistent with the findings of the Veteran's other medical examination reports associated with his reserve serving during the 1980s, including blood pressure readings not meeting the definition of hypertension and the Veteran's denial of any history of high blood pressure.  A July 1999 private medical report confirms that as of that time the Veteran had "no history of high blood pressure ... that he is aware of."

The Board concludes that the Veteran's diabetes mellitus and hypertension did not manifest during his period of active duty service, and each had its first onset many years after his active duty military service.

Entitlement to service connection for diabetes mellitus and for hypertension, to include as due to exposure to herbicides, is not warranted.  Service treatment records do not reveal any complaint, diagnosis, or treatment for diabetes mellitus or for hypertension.  The Veteran served on active duty for multiple years during a period of war, namely the Vietnam era.  38 C.F.R. § 3.2(f).  However, the Veteran was not diagnosed with diabetes mellitus or hypertension until many years after separation from service.  As such, service connection on a presumptive basis based upon diabetes or hypertension having manifested to a severity of 10 percent disabling within one year of separation from service is not warranted.

In addition, the evidence of record and the Veteran's own statements reflect that he did not serve in-country in the Republic of Vietnam, despite his honorable service during the war aboard a ship offshore; he is not presumed to have been exposed to tactical herbicide agents.  There is no competent evidence otherwise showing that the Veteran was exposed to herbicides; although the Veteran asserts his belief that he was exposed due to his proximity to the shores of combat zones in Vietnam, he is not shown to be competent to establish the nature of such a chemical exposure through his lay testimony.  The Board notes that while the Veteran is competent to report his observations and experiences when no special knowledge or training is required, the Board does not find that the Veteran is competent to identify herbicide exposures in this manner.  See Layno v. Brown, 6 Vet. App. 465 (1994).

As such, service connection for diabetes mellitus on a presumptive basis based upon exposure to herbicides may not be granted.  Furthermore, service connection for hypertension based upon the alleged exposure to tactical herbicide agents (on a direct basis) is not warranted as the Veteran is not shown to have been exposed to tactical herbicide agents during service.

Lastly, there is no argument or evidence that the Veteran's diabetes mellitus or hypertension may be otherwise directly related to his active service, other than the Veteran's contradicted assertion that his hypertension began in 1972 (an assertion contradicted by the contemporaneous medical evidence and the Veteran's statements in medical history questionnaires, discussed above).  There is no competent evidence supporting either claim in this case.  Therefore, service connection for type II diabetes mellitus and for hypertension, to include as due to exposure to herbicides, must be denied.


ORDER

Service connection for type II diabetes mellitus, to include as due to exposure to herbicides, is denied.

Service connection for hypertension, to include as due to exposure to herbicides, is denied.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


